Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 1 of 54 PageID #:482




                      EXHIBIT C
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 2 of 54 PageID #:482




   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm




                                Audio Transcription

                             Taken on:· April 06, 2019
      Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 3 of 54 PageID #:482
      Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
      Audio Transcription· ·- 04/06/2019                                               Page 1

·1· · · · · · · · ·UNITED STATES DISTRICT COURT
· · · · · · · · · ·NORTHERN DISTRICT OF ILLINOIS
·2· · · · · · · · · · · ·EASTERN DIVISION

·3·    ·   OLABINJO OSUNDAIRO and· · · · · ·)
· ·    ·   ABIMBOLA OSUNDAIRO,· · · · · · · )
·4·    ·   Individually,· · · · · · · · · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·5·    ·   · · · · · · · · Plaintiffs,· · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·6·    ·   · · · · ·vs.· · · · · · · · · · ·)
· ·    ·   MARK GERAGOS, TINA GLANDIAN, and )
·7·    ·   GERAGOS & GERAGOS LAW FIRM,· · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·8·    ·   · · · · · · · · Defendants.· · · )

·9

10· · · · · · ·The audio recording from 4/6/2019 held in the

11· ·above matter were taken down stenographically to the

12· ·best of her ability by Traci L. Gidley, Certified

13· ·Shorthand Reporter, Registered Professional Reporter,

14· ·and Notary Public, at 180 North LaSalle Street,

15· ·Suite 2800, Chicago, Illinois, commencing at 5:00 p.m.

16· ·on June 8, 2019.

17

18

19

20

21

22

23

24



                                                                                                YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 4 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 2

      ·1· · · · · · · · · · · (Whereupon, the beginning of the
      ·2· · · · · · · · · · · ·recording from 4/6/19.)
      ·3· · · · UNIDENTIFIED ANNOUNCER:· This is Reasonable Doubt
      ·4· ·with your hosts Mark Geragos and Adam Carolla.
15:42:01 ·5· · · · MR. CAROLLA:· May I get it on, got to on, judgment
      ·6· ·get it on, mandate get it on, and welcome to the best
      ·7· ·hour in the universe.· It's Reasonable Doubt.· I'm Adam
      ·8· ·Carolla.· It's Mark Geragos over there.
      ·9· · · · · · ·Mark, you're calling from where?
15:42:16 10· · · · MR. GERAGOS:· I'm calling from New York.· I'm
      11· ·getting prepared to pick a jury on Monday in Federal
      12· ·Court here in Brooklyn.· And (unintelligible) I really
      13· ·like the fact that we do Reasonable Doubt on Friday
      14· ·(unintelligible.)· That's -- It's my favorite.
15:42:36 15· · · · MR. CAROLLA:· Sorry.
      16· · · · MR. GERAGOS:· It's the perfect way to cap the week.
      17· · · · MR. CAROLLA:· I agree.· The phone was a little
      18· ·screwy for a second, but we got the gist of what you're
      19· ·saying.
15:42:44 20· · · · · · ·Tina Glandian -- I think I'm pronouncing that
      21· ·right -- is one of your associates, right?
      22· · · · MR. GERAGOS:· Yep.· She's -- She runs the New York
      23· ·office.
      24· · · · MR. CAROLLA:· And she's Jussie Smollett's attorney,



                                                                                                    YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 5 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                              Page 3

       ·1· ·as well, right?
       ·2· · · · MR. GERAGOS:· Correct.· Correct.· And I think she's
       ·3· ·going to call in here shortly.
       ·4· · · · MR. CAROLLA:· Yeah.· I think we're going to grab
15:43:03 ·5· ·here.
       ·6· · · · MR. GERAGOS:· And -- And She's the one -- She's the
       ·7· ·one who in the pictures, if you see in court, has kind
       ·8· ·of -- looks to be -- I won't tell her age, I think that
       ·9· ·that's a problem -- she looks young --
15:43:14 10· · · · MR. CAROLLA:· Yes.
       11· · · · MR. GERAGOS:· -- long kind of blondish hair.
       12· · · · MR. CAROLLA:· Yes.· I -- I can see her in my mind's
       13· ·eye.· And --
       14· · · · MR. GERAGOS:· Right.
15:43:25 15· · · · MR. CAROLLA:· -- we'll talk to her.· So breaking --
       16· · · · MR. GERAGOS:· And quite a week -- Quite a week in
       17· ·Smollettland.
       18· · · · MR. CAROLLA:· Well, I'm going to set the table by
       19· ·saying I've never gotten more hateful Tweets in my life
15:43:36 20· ·than after discussing the Smollett case with Mark
       21· ·Geragos.· So I now know what it's like --
       22· · · · MR. GERAGOS:· Right.
       23· · · · MR. CAROLLA:· -- to be, like, a hated politician or
       24· ·something.· And I -- I got to be honest, when I sit



                                                                                                    YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 6 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                                 Page 4

       ·1· ·around other celebrities and other folks and they go,
       ·2· ·Oh, you know, all the haters, all the haters out there,
       ·3· ·all the haters.· And I never want to say anything, but
       ·4· ·my fans are great.· I read almost no negative Tweets
15:44:00 ·5· ·about me, and it was all awesome until last week.· And
       ·6· ·then --
       ·7· · · · MR. GERAGOS:· I know.· It's -- And then they came
       ·8· ·out, and it was the -- and the level of, how should I
       ·9· ·put it, just kind of vitriol --
15:44:15 10· · · · MR. CAROLLA:· Yeah.
       11· · · · MR. GERAGOS:· -- is -- is that next level.· I don't
       12· ·even get it.· I -- It -- It really -- They -- There are
       13· ·certain cases and certain things that just hit a nerve,
       14· ·and this, obviously, is one of them.· It just hits a
15:44:31 15· ·nerve.
       16· · · · · · ·I think I told you the first -- the first week
       17· ·when he came in and I was talking with him and I just
       18· ·finished a -- wrapped up Kaepernick, and then this case
       19· ·came in, and I was like -- I -- I think I said I could
15:44:48 20· ·have just kind of ridden into the sunset on a high, but
       21· ·I guess I -- I just love to rile up the crazies.                              I
       22· ·don't know.
       23· · · · MR. CAROLLA:· Well, you're --
       24· · · · MR. GERAGOS:· (Unintelligible.)



                                                                                                       YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 7 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                              Page 5

      ·1· · · · MR. CAROLLA:· -- you're definitely one of those
      ·2· ·people.· There's -- There's two kinds of people.
      ·3· ·There's one kind of person that has a toothache, so they
      ·4· ·immediately go to the dentist.· And then there's another
15:45:07 ·5· ·kind of person that has a toothache, so they flick it
      ·6· ·with their tongue three times a day so it makes them
      ·7· ·feel like they're alive.· So if you're a teenage girl,
      ·8· ·you definitely cut on yourself.· There's no doubt about
      ·9· ·it.
15:45:20 10· · · · · · ·Tina -- Attorney Tina, Gary, is going to pop
      11· ·up on one lines, but I'm not seeing her -- oh.· Now she
      12· ·is on --
      13· · · · MR. GERAGOS:· I think she's trying in --
      14· · · · MR. CAROLLA:· Tina --
15:45:28 15· · · · MR. GERAGOS:· While we're waiting for that, can I
      16· ·say one thing?
      17· · · · MR. CAROLLA:· Yeah.· Go ahead.
      18· · · · · · ·Just put her on hold, Gary.
      19· · · · · · · · · · · (4:56 into the podcast was a
15:45:34 20· · · · · · · · · · · ·commercial for Tommy John.)
      21· · · · MR. CAROLLA:· So Tina's on Line 5.· Tina is
      22· ·Jussie's attorney.
      23· · · · · · ·Tina, can you hear -- can you hear us?
      24· · · · MS. GLANDIAN:· I can hear you, yes.



                                                                                                   YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 8 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                              Page 6

       ·1· · · · MR. CAROLLA:· Oh.· That's good.· Thank you.
       ·2· · · · · · ·All right.· So let's see if we can work Gary's
       ·3· ·technological miracle here of having everyone in a
       ·4· ·different state and putting it all together on the same
15:46:59 ·5· ·podcast.
       ·6· · · · · · ·So breaking news which is City of Chicago
       ·7· ·wants 130 large as reimbursement.
       ·8· · · · · · ·First, catch us up on -- on that piece of
       ·9· ·news, if you could, Tina.
15:47:12 10· · · · MS. GLANDIAN:· Sure.· So we -- we sent a response
       11· ·back.· They had given us a deadline of a week, which was
       12· ·totally arbitrary.· They, obviously, don't have to do
       13· ·anything within a week.· But we responded by letter,
       14· ·basically, setting forth all the reasons why they can't
15:47:25 15· ·do what they're trying to do, and then -- so saying, you
       16· ·know what, if they -- if they insist on moving forward,
       17· ·we're happy to do so.
       18· · · · · · ·We plan to takes the depositions of Mayor Rahm
       19· ·Emanuel, Eddie Johnson, a couple of others, their
15:47:41 20· ·attorneys, and let the public actually hear the truth in
       21· ·this case.
       22· · · · MR. CAROLLA:· I'm guessing you guys -- and -- and
       23· ·this -- I don't know if this would be unprecedented.                           I
       24· ·don't -- I've never heard of a time of when they were



                                                                                                    YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 9 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 7

      ·1· ·re-compensated or compensated for a case that they
      ·2· ·dropped, but has it ever happened in the annuls of court
      ·3· ·history, as far as you know?
      ·4· · · · MS. GLANDIAN:· Not from our research, no.· And the
15:48:06 ·5· ·statute they're actually relying on is not -- this is
      ·6· ·kind of part of Chicago's off claims act statute which
      ·7· ·is really not for anything like this, and our research
      ·8· ·hasn't -- has disclosed no cases where it's been used
      ·9· ·for (unintelligible) and, you know, for an
15:48:22 10· ·investigation.· So it's totally unprecedented, and I
      11· ·think the way they're trying to apply this is totally
      12· ·unconstitutional under the facts of this case.
      13· · · · MR. CAROLLA:· Are they attempting to save face in
      14· ·the public's eye because the outrage amongst the public
15:48:37 15· ·was -- was so -- was so demonstrative?
      16· · · · MS. GLANDIAN:· Yeah.· I think that's exactly what
      17· ·they're trying to do by this.
      18· · · · MR. CAROLLA:· Is -- Is -- Are you guys -- maybe
      19· ·this is more of a question for Mark -- we don't have to
15:48:49 20· ·get into numbers here, but you're talking about throwing
      21· ·good money after bad here.· I mean, when you're talking
      22· ·about sitting down and deposing the mayor and the police
      23· ·chief and -- you know, over a case that there's no pot
      24· ·of gold at the end of the rainbow.



                                                                                                    YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 10 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 8

      ·1· · · · · · ·Kaepernick suing the NFL, I get the upside of
      ·2· ·that, this, no -- no financial upside.· So what's in it
      ·3· ·for you?· How's it working?· Who pays the bills?
      ·4· · · · MR. GERAGOS:· You know, that's a very interesting
15:53:15 ·5· ·thing because people often ask why do you do this or why
      ·6· ·don't you.
      ·7· · · · · · ·And especially for haters, the thing that I
      ·8· ·think they should understand is if they're going to do
      ·9· ·this to somebody -- and, by the way, you know, the same
15:53:33 10· ·person who's got three followers who's vitriol because
      11· ·they know he's guilty even though they've never seen the
      12· ·discovery because it's never been released and there --
      13· ·the file is sealed, but they're positive because the
      14· ·Chicago superintendent and police went on TV and made
15:53:52 15· ·this -- this case which was demonstrably wrong, and then
      16· ·Ms. State's Attorney, when they took a look at the file,
      17· ·stood up, and dismissed it knowing, of course, that
      18· ·anybody who -- who's ever practiced in the criminal law
      19· ·field know that to get a prosecutor to dismiss, you must
15:54:11 20· ·have -- you must have an issue.
      21· · · · · · ·And, clearly, as I've said on a couple of the
      22· ·previous episodes, the issue here was that the
      23· ·superintendent of police went out there and said
      24· ·demonstrably false things.· They knew that they couldn't



                                                                                                    YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 11 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 9

      ·1· ·back it up, they knew that ethically that that was a
      ·2· ·real challenge because you're not supposed to go out
      ·3· ·there and do that.
      ·4· · · · · · ·And so the State's Attorney did something that
15:54:36 ·5· ·was brave and said, Look, it's a Class 4 felony.· We're
      ·6· ·not going to get into this.· We don't have
      ·7· ·corroboration, which is what I said from Day 1.· And
      ·8· ·what I mean by corroboration is just because somebody
      ·9· ·says you did something or somebody says you knew
15:54:51 10· ·something does not mean that you did.· That's not
      11· ·America.· That might be North Korea, that might be the
      12· ·old Soviet Union, but it's not the American criminal
      13· ·justice system.
      14· · · · MR. CAROLLA:· Circling back to the question --
15:55:07 15· · · · MR. GERAGOS:· Just going back to your answer is if
      16· ·I get this dismissed and then I tell the guy, Oh, just
      17· ·write them a check so that Rahm Emanuel, the diminutive
      18· ·outgoing mayor of Chicago, can showboat on his way out
      19· ·the door because, like, he didn't -- mind you, this is
15:55:24 20· ·the same guy and the same people who are so
      21· ·(unintelligible) the first people who will tell you that
      22· ·he ran the city into the ground, and he couldn't get
      23· ·re-elected, and the superintendent of police is not
      24· ·going to be superintendent of police for much longer,



                                                                                                    YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 12 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 10

      ·1· ·either, because they just elected a new mayor.
      ·2· · · · · · ·If I'm going to walk away from that and say,
      ·3· ·Okay, you can go showboat, that's it, then why am I
      ·4· ·doing what I do?
15:55:48 ·5· · · · · · ·So, yeah, I don't always do it for the money.
      ·6· ·There are mixed motivations.· If I always did it for the
      ·7· ·money -- I've said this to my young lawyers -- there are
      ·8· ·easier ways to make a living than to do what we do.
      ·9· ·so --
15:56:00 10· · · · MR. CAROLLA:· So this -- this falls -- This
      11· ·falls --
      12· · · · MR. GERAGOS:· At a certain point --
      13· · · · MR. CAROLLA:· -- under the heading of
      14· ·(unintelligible.)
15:56:05 15· · · · MR. GERAGOS:· -- somebody needs -- yeah, it really
      16· ·does.
      17· · · · MR. CAROLLA:· Well, I mean, Jussie --
      18· · · · MR. GERAGOS:· It is.
      19· · · · MR. CAROLLA:· I'm just -- I'm just trying to ask --
15:56:14 20· ·I'm trying to anticipate all the horrible questions I
      21· ·get via Twitter the next day when they want to know, Why
      22· ·didn't you ask him this and why didn't you ask him that?
      23· · · · · · ·So I'm guessing at your hourly rate, your
      24· ·standard rate, Jussie Smollett is not paying you to



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 13 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 11

      ·1· ·continue billing him on an hourly rate; this is
      ·2· ·something that you guys have picked up, maybe sort of
      ·3· ·pro bono, and said, This is more than a payday; this is
      ·4· ·something -- this is a --
15:56:39 ·5· · · · MR. GERAGOS:· Right.· Let's --
      ·6· · · · MR. CAROLLA:· -- wrong that needs to be righted.
      ·7· · · · MR. GERAGOS:· Let's not get excess- -- Let's not
      ·8· ·get excessive about pro bono, but at the same time --
      ·9· · · · MS. GLANDIAN:· I'm trying to twist Mark's arm on
15:56:49 10· ·that, but I don't know if we're there yet.
      11· · · · MR. GERAGOS:· Yeah.· Tina would -- Yeah.· Tina --
      12· · · · MS. GLANDIAN:· I would do this pro bono.
      13· · · · MR. GERAGOS:· Tina -- Tina may be pro bono.· I -- I
      14· ·consider it more for the principal.
15:56:58 15· · · · MR. CAROLLA:· Yeah.
      16· · · · MR. GERAGOS:· I just don't think that a pol- -- I
      17· ·really feel strongly that if a prosecutor stands up and
      18· ·does the right thing and says, I looked at the evidence,
      19· ·and there -- we couldn't make our case, and so I'm going
15:57:14 20· ·to dismiss, and then some politician showboats on the
      21· ·back of that -- and that's exactly what it was; it was
      22· ·grandstanding -- that somebody's got to stand up for it.
      23· ·If you don't do that, then why where are you practicing
      24· ·law?



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 14 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 12

      ·1· · · · · · ·And, by the way, the -- the vitral -- as you
      ·2· ·know, I kind of do -- I -- I don't mind it, I -- you
      ·3· ·know, I find some solace in the people who are critics.
      ·4· ·If it were somebody who I thought had thought about it
15:57:42 ·5· ·or had a nuanced view about it or had actually examined
      ·6· ·it, then I probably would be concerned.· But if it's
      ·7· ·somebody who's just unhinged, that's fine.· I get it.
      ·8· · · · · · ·But, you know, the first time that same critic
      ·9· ·gets on a 52/50 hold for 14 days just because there --
15:58:01 10· ·they're -- they're psycho, but they're not a threat to
      11· ·themselves or others, they would want somebody who
      12· ·challenges the State's authority of -- unbridled
      13· ·authority.
      14· · · · · · ·This is bullshit.· It's just bullshit that
15:58:16 15· ·you -- they haven't proven a case, and that the mayor
      16· ·gets out there, grandstands it, and wants to then -- she
      17· ·used a statute that has never been intended to be used
      18· ·this way to -- to, basically, frighten people.· And, you
      19· ·know, there is an old adage about if you don't take a
15:58:35 20· ·stand at a certain point and then -- especially in the
      21· ·law -- then guess what?· Then they expand it even
      22· ·farther.· That's what the law is all about.
      23· · · · MR. CAROLLA:· All right.· So, Tina, you were on
      24· ·Good Morning whatever last week or whenever it was and



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 15 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 13

       ·1· ·you were --
       ·2· · · · MS. GLANDIAN:· Right.
       ·3· · · · MR. CAROLLA:· -- talking about the theory about
       ·4· ·possible white face.· I think most people didn't agree
15:58:56 ·5· ·with that theory.
       ·6· · · · · · ·But what is the general concept in -- in broad
       ·7· ·strokes of what happened that night, according to your
       ·8· ·client?· Just to hear it from your -- your mouth.
       ·9· · · · MS. GLANDIAN:· Sure.· So what happened that night
15:59:11 10· ·is so -- as you know, he had hired the brother -- the
       11· ·one brother.· And, again, just to -- to make sure that
       12· ·this is clear, he only really had a relationship with
       13· ·one brother.· The older brother, he had only met on a
       14· ·handful of occasions, so silly through the younger
15:59:27 15· ·brother who he was friendlier with, and, you know, he
       16· ·didn't have the phone number for the older brother.
       17· ·They never, you know, on their own communicated.· This
       18· ·wasn't somebody he knew, again, more than just in
       19· ·passing through the younger brother.
15:59:36 20· · · · · · ·But, anyway, so he had hired Abimbola who he
       21· ·knew as Bon who I think has been referred to as Abel in
       22· ·this case to train him for this upcoming music video,
       23· ·and they were in constant communication.· And, again,
       24· ·there's dozens of texts between them that show that he



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 16 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 14

      ·1· ·had been hired for the nutrition and training, and that
      ·2· ·they were going back and forth with the -- with, you
      ·3· ·know, a nutrition plan, training plan, and plaining
      ·4· ·workouts and things of that nature.
16:00:01 ·5· · · · · · ·And so Jussie was actually flying back from
      ·6· ·New York that day, and they were supposed to train that
      ·7· ·evening after he landed.· He was supposed to originally
      ·8· ·get in around 8:00 o'clock, and they were going to train
      ·9· ·around 9:00 o'clock.· And so he ends up sitting -- his
16:00:14 10· ·flight's delayed, ends up being delayed for four hours
      11· ·on the tarmac, and he's sending lots of texts.· And,
      12· ·again, it's not just to Olab and Abel -- not just to
      13· ·Abel, but, you know, many people he's interacting with.
      14· ·But he is going back and forth with Abel because, again,
16:00:29 15· ·they're supposed to meet later that night.
      16· · · · · · ·So at some point when it's delayed as much as
      17· ·it is and now he's getting in close to midnight, he
      18· ·basically -- you know, there was a brief call between
      19· ·them, and he lets him know that, you know, We're no
16:00:41 20· ·longer going to train tonight.· Like, I just landed and
      21· ·it's really late, and so we'll just do our morning
      22· ·workout as planned.
      23· · · · · · ·And somewhere in that conversation, he -- the
      24· ·trainer tells him, you know, just make sure eat tomorrow



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 17 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 15

      ·1· ·and he's given him a nutrition plan.· He's supposed to
      ·2· ·eat, you know, kind of -- he has a regimented diet
      ·3· ·and -- including four eggs and whatnot.· And so Jussie
      ·4· ·said I'm going to have to run out and get some.· I don't
16:01:02 ·5· ·think I have any, but I'm make sure to go out and get
      ·6· ·some eggs and, you know, eat.
      ·7· · · · · · ·So he was picked up that night.· He had his
      ·8· ·creative director was staying at Jussie's place.· And so
      ·9· ·his creative director picks him up, takes him home.
16:01:18 10· ·Once they get home, he then leaves, he's headed to
      11· ·Walgreen's to go get some food for -- I mean, he's
      12· ·hungry.· He's been kind of on this flight delayed, he's
      13· ·been sitting on a plane for seven hours, well, he wants
      14· ·to get something to eat, he wants to get the eggs for
16:01:29 15· ·the morning.· And so walks towards Walgreens except it's
      16· ·closed as he approaches.· He thought it was 24 hours,
      17· ·and it turns out it's not, and then decides to go to
      18· ·Subway.
      19· · · · · · ·He calls Frank, who's his creative director,
16:01:42 20· ·to see if Frank wants anything from Subway now that he's
      21· ·headed there.· Frank says -- the tuna sandwich was
      22· ·actually for Frank.· So frank tells him what his order
      23· ·is, and he heads in, goes to the store, buys, you know,
      24· ·himself a salad, a water, and gets Frank his tuna



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 18 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                              Page 16

       ·1· ·sandwich.
       ·2· · · · MR. CAROLLA:· Oh.· Okay.· Let's stop for one
       ·3· ·second, Tina.· Because so much early on was, If you
       ·4· ·bought yourself a tuna sandwich, why would you still
16:02:59 ·5· ·have the tuna sandwich after --
       ·6· · · · MS. GLANDIAN:· Right.· And I'm going to get to that
       ·7· ·because that's ridiculous.· People acts like he was
       ·8· ·holding onto the sandwich during the whole incident.
       ·9· ·And let me just walk you through it, and I'll -- I'll
16:03:08 10· ·include that --
       11· · · · MR. CAROLLA:· So he gets the sand- -- I'm sorry.
       12· ·He gets the salad, he eats the salad at the Subway?
       13· · · · MS. GLANDIAN:· No.· He gets this all to go.
       14· · · · MR. CAROLLA:· Okay.· Sorry.· Continue.
16:03:19 15· · · · MS. GLANDIAN:· He gets everything to go -- that's
       16· ·okay.
       17· · · · · · ·And in the interim, he also is texting with
       18· ·his music manager who he thought at that time who had
       19· ·been in Australia -- he thinks he's in Australia.· He
16:03:27 20· ·texts him saying, I don't know what time it is there,
       21· ·but, you know, whenever you're available, give me a
       22· ·call.
       23· · · · · · ·Music manager calls him as he's leaving
       24· ·Subway, and he's on the phone with him.· And he has his



                                                                                                     YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 19 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                               Page 17

       ·1· ·actual telephone in his -- his cellphone in his pocket,
       ·2· ·and he has an earpiece in one of his ears.· And so
       ·3· ·that's happening as he leaves Subway.
       ·4· · · · · · ·And at some point, you know, when he's getting
16:03:46 ·5· ·closer to his home -- and I don't know if this is clear,
       ·6· ·as well, where this happened is right outside of his --
       ·7· ·so it's right by the stairwell there.· This wasn't, you
       ·8· ·know, randomly in the middle of -- kind of the street
       ·9· ·away from -- from this is -- you know, people knew where
16:04:02 10· ·to find him.· This was right outside of his place.
       11· · · · · · ·Anyway, as he is nearing his apartment, that's
       12· ·when, you know, he hears the yelling from behind.· As
       13· ·he's talking to his music manager, turns around, the
       14· ·attack happens, and during this whole time -- so his
16:04:17 15· ·cellphone stays on during the entirety of the attack.
       16· ·It falls out of his pocket, is laying on the sidewalk.
       17· ·At some point, they're on the floor kind of hustling and
       18· ·fighting while, you know -- he's getting kicked while
       19· ·he's on the floor.· And at some point, the -- the two
16:04:31 20· ·guys run off.
       21· · · · · · ·And he sits up, he realizes the phone is still
       22· ·on, he picks it up, and his music manager is, you know,
       23· ·kind of very concerned.· Obviously, he's heard what --
       24· ·what has happened, you know, how he -- what happened



                                                                                                      YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 20 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 18

      ·1· ·and -- and, at that point, Jussie want to chase after
      ·2· ·these guys.· And he tells them, you know, I'm running
      ·3· ·after them -- you know, because he realizes that what
      ·4· ·made him realize that is that's the first time he saw
16:04:56 ·5· ·the noose thrown around his neck.
      ·6· · · · · · ·And so he says that he's going to go after
      ·7· ·them, and the manager is asking him where he is, he
      ·8· ·finds out he's outside his place tells, and, like, begs
      ·9· ·him and tells him, No.· You have to go inside.· You
16:05:06 10· ·don't know if they have weapons, you don't know who they
      11· ·are, what they are, and he just tells him, You have to
      12· ·go inside.· You have to go inside.
      13· · · · · · ·So he gets up, gathers everything that has
      14· ·fallen -- and so his phone had fallen -- and grabs the
16:05:18 15· ·bag (unintelligible) grabbing whatever is yours, and he
      16· ·goes inside --
      17· · · · MR. CAROLLA:· Right.
      18· · · · MS. GLANDIAN:· -- and he encounters his -- the
      19· ·concierges at his building who, again, corroborates --
16:05:26 20· ·you know, there was some -- again, Eddie Johnson came
      21· ·forward and said there was self-inflicted wounds.· The
      22· ·conci- -- which, again, is out of thin air, completely
      23· ·fabricated.· Because, first of all, the brothers come
      24· ·forward and they say that we attacked him, and we



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 21 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 19

      ·1· ·punched him, and we did these things, and then the
      ·2· ·concierges also confirm that, you know, it's in the
      ·3· ·police report that when he walks into the building, he
      ·4· ·has scratches on his face and, you know, his hooded
16:05:51 ·5· ·sweatshirt was, you know, wet and dirty.
      ·6· · · · · · ·And, anyway, so he goes upstairs.· He tells
      ·7· ·him that he was jumped, and, you know, he's not really
      ·8· ·responsive.· And he ends up going upstairs.· And he goes
      ·9· ·up where Frank is, and he doesn't want to call the
16:06:05 10· ·police.· Again, he -- As everyone who knows him will say
      11· ·is generally he's a very private person, didn't want the
      12· ·attention from this, is, you know, adamant that they not
      13· ·kind of let this get out.· And Frank says, No.· This is
      14· ·really serious.
16:06:19 15· · · · · · ·And, again, there is a lot of realtime text
      16· ·messages between Frank and other people close to him,
      17· ·including his music manager who, at this point, is very
      18· ·concerned because he heard, you know, what had happened.
      19· ·Obviously, he was on the phone, and they're all texting
16:06:30 20· ·saying, you know, he doesn't -- he didn't want to call
      21· ·the police.· And Frank says, I ended up calling the
      22· ·police because he was trying to be proud.· He didn't
      23· ·want do this --
      24· · · · MR. CAROLLA:· Right.



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 22 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 20

      ·1· · · · MS. GLANDIAN:· -- and he didn't want to -- he
      ·2· ·didn't even want to go to the hospital.
      ·3· · · · MR. CAROLLA:· Okay.· So that --
      ·4· · · · MS. GLANDIAN:· (Unintelligible) the police report
16:06:42 ·5· ·said that he did not want to call the police
      ·6· ·(unintelligible.)
      ·7· · · · MR. CAROLLA:· That -- That makes a lot of sense
      ·8· ·with the sandwich, when you put it into that context
      ·9· ·versus the, I held the sandwich the whole time.
16:06:51 10· · · · MS. GLANDIAN:· Sure.
      11· · · · MR. CAROLLA:· I was beaten in the street.
      12· · · · · · ·But now that leads us back to cellphones and
      13· ·cellphone records and turning in --
      14· · · · MS. GLANDIAN:· Sure.
16:06:58 15· · · · MR. CAROLLA:· -- cellphones.
      16· · · · · · ·Couldn't this all be cleared up with that or
      17· ·you tell me -- I'll -- I'll ask the tough questions.
      18· · · · · · ·How come we don't get the cellphone records
      19· ·and the cellphones and corroborate all this stuff?
16:07:11 20· · · · MS. GLANDIAN:· Well, they have.· I mean, the police
      21· ·have all the cellphone records.· They, obviously -- I
      22· ·think, you know, subpoenaed the records, they have it
      23· ·from -- they have the -- the communication.
      24· · · · · · ·He had provided -- you know, there was a lot



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 23 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 21

      ·1· ·of talk about how he provided redacted phone records,
      ·2· ·but, again, that was another myth.· He never redacted
      ·3· ·any information.· What he provided was, you know, the
      ·4· ·phone records from right before the attack 'til -- 'til
16:07:33 ·5· ·afterwards because that's what he, at the time, thought
      ·6· ·was, you know, relevant to produce.
      ·7· · · · · · ·And, again, he is a public figure.· Early on
      ·8· ·in this case, things were leaking so fast, and he --
      ·9· ·when he was asked to -- initially, they asked him to
16:07:47 10· ·provide his entire phone, and he just wasn't
      11· ·comfortable.· He had lots of photographs on it, he has
      12· ·contact information, and other text messages, and he
      13· ·didn't want to -- didn't want to have to turn this over
      14· ·where he could provide whatever information they need in
16:07:58 15· ·more of a controlled setting.
      16· · · · · · ·But, again, there wasn't -- it's not like from
      17· ·during -- from before or after the incident he redacted
      18· ·calls he made or texts or anything of that nature.· He
      19· ·provided the full information.
16:08:08 20· · · · MR. CAROLLA:· I'm (unintelligible) when it comes to
      21· ·technology.
      22· · · · · · ·Did -- Are you able to read a transcript or
      23· ·see the text or hear a recording?· Like, what -- how --
      24· ·how in-depth are you and can you get with the cellphone



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 24 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 22

      ·1· ·records, quote/unquote?
      ·2· · · · MS. GLANDIAN:· So we've seen -- Well, we've seen
      ·3· ·all of the text messages.· And, again, the police have
      ·4· ·all of the text messages.· And there's nothing -- you
16:08:33 ·5· ·know, as Mark was says earlier, there is zero
      ·6· ·independent corroboration in this case.· There's a
      ·7· ·couple things that they've taken -- you know, police
      ·8· ·have taken out of context and tried to make it something
      ·9· ·that it isn't.
16:08:44 10· · · · · · ·And so I think one of the -- I think really
      11· ·the -- the one that they relied on the most completely
      12· ·taken out of text was a text message where Jussie texted
      13· ·Abel and said, Hey, can you meet me and talk -- you
      14· ·know, talk on the low, kind of face-to-face.· And,
16:09:03 15· ·again, this is somebody who he regularly is seeing.· At
      16· ·this point, they're working out, and that text -- you
      17· ·know, they took out of context to try to say that -- and
      18· ·this was a few days before the attack.
      19· · · · · · ·So the police theory and what the prosecutor,
16:09:16 20· ·you know, said in her proffer was that that's when, you
      21· ·know, he meets up with him, and in this brief, you know,
      22· ·I don't know, it's a seven- or eight-minute
      23· ·conversation, plans out this whole attack.· And, in
      24· ·fact, if you, actually, look at the text messages, you



                                                                                                     YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 25 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                               Page 23

       ·1· ·know, what -- what he's actually referring to in that is
       ·2· ·that when he had first started talking to Abel about
       ·3· ·doing this workout plan -- and he was trying to shed
       ·4· ·about 20 pounds for the music video because he had to be
16:09:41 ·5· ·shirtless --
       ·6· · · · MR. CAROLLA:· Uh-huh.
       ·7· · · · MS. GLANDIAN:· -- and he -- Abel had told him
       ·8· ·that -- you know, because they were about to -- him and
       ·9· ·his brother were about to go to Nigeria.· He said
16:09:49 10· ·there's these herbal steroids you can take that
       11· ·really -- that are illegal here in the US but that I can
       12· ·get in Nigeria, and it helps you shed fat very quickly.
       13· ·So if you are interested, let me know.
       14· · · · · · ·And so, at this point, Jussie -- you know, if
16:10:00 15· ·you read the text messages, he's actually texting him,
       16· ·they're talking about the nutrition, they're talking
       17· ·about the workout plan and all of that.· And then in the
       18· ·midst of one of the texts which, you know, was -- in
       19· ·context, if you read it, he says, you know, Can you
16:10:13 20· ·actually -- Hey, meet up with me.· You know, I want to
       21· ·talk to you face-to-face, because he wanted to tell him
       22· ·to get these steroids from Nigeria, and he didn't want
       23· ·to put that in a text.· He was just being cautious and
       24· ·thought, you know, When I see him, I'll tell him rather



                                                                                                      YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 26 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 24

      ·1· ·than -- but, you know, it's absurd when you think of
      ·2· ·that being the text that led to all of this in the
      ·3· ·context of what they're talking about.
      ·4· · · · MR. CAROLLA:· And -- All right.· Much like the
16:10:36 ·5· ·sandwich, that's -- definitely make sense now.
      ·6· · · · · · ·And, just for people listening who are going
      ·7· ·to send me horrible Tweets, I'm really here trying to
      ·8· ·figure out what makes -- what is possible and what's not
      ·9· ·possible.· So when you hear their version on the low,
16:11:33 10· ·you go, Whoa, why do you need to talk to your personal
      11· ·trainer on the low unless it's -- well, if your personal
      12· ·trainer is going to Nigeria, and he was going to get you
      13· ·some human growth hormone, and you didn't want this
      14· ·out -- out in the whateversphere, then you could.· And
16:11:47 15· ·I'm not saying it absolutely was; I'm just saying we
      16· ·have a context now.
      17· · · · · · ·So --
      18· · · · MS. GLANDIAN:· Right.
      19· · · · MR. CAROLLA:· -- motivation, what would be the
16:11:58 20· ·motivation for these fellas, Abel and his -- his older
      21· ·brother to do this?
      22· · · · MS. GLANDIAN:· Right.· And that's -- I mean, that's
      23· ·a great question.· Because you really have to -- It's
      24· ·not even just what -- what their motivation would be,



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 27 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 25

      ·1· ·but you have (unintelligible), you know, both possible
      ·2· ·motivations.
      ·3· · · · · · ·So what their motivation would be -- and,
      ·4· ·again, keep in mind these are two brothers who came
16:12:18 ·5· ·forward when all this happened and put out a statement,
      ·6· ·We're not homophobic, you know, and strongly took that
      ·7· ·position.
      ·8· · · · · · ·And shortly after, it was revealed that there
      ·9· ·was, in fact, not only homophobic Tweets from their
16:12:30 10· ·Twitter account from several years ago, but two
      11· ·independent people came forward from Empire and said,
      12· ·you know, Abel had actually made extremely homophobic
      13· ·comments early on when he had, you know, been on the
      14· ·show where it was quite surprising, you know, using the
16:12:45 15· ·word faggot and saying, I would never be friends with
      16· ·someone who was gay, and just, you know, taking a really
      17· ·strong homophobic stance on things.
      18· · · · · · ·And so, you know, that came out.· And then,
      19· ·you know, in talking to Jussie, I found it out that, you
16:12:57 20· ·know, he and Abel had been hanging out a lot and they
      21· ·were friends, and, you know, he was not just his
      22· ·trainer, but they were actually friends, and they would
      23· ·socialize and go out.· And about ten days before the
      24· ·incident, Abel actually spent the night at Jussie's



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 28 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 26

      ·1· ·place.
      ·2· · · · · · ·And my theory, at least, is that, you know,
      ·3· ·the older brother who lived with Abel saw that his
      ·4· ·younger brother didn't come home, started wondering what
16:13:25 ·5· ·this relationship really is -- and keep in mind, Abel is
      ·6· ·also playing the role on the show, he's the stand-in for
      ·7· ·Jussie's love interest.
      ·8· · · · MR. CAROLLA:· Uh-huh.
      ·9· · · · MS. GLANDIAN:· And so I think -- you know, it's one
16:13:38 10· ·thing he's playing the -- the -- this character, now
      11· ·he's hanging out with this openly gay man, and now he
      12· ·spent the night there.· So I think he starts thinking to
      13· ·himself, you know, what's really going on here.
      14· · · · MR. GERAGOS:· Wow.· Tina -- Tina Glandian with the
16:13:50 15· ·theory, the throw down theory and motive.
      16· · · · MR. CAROLLA:· Well, you know --
      17· · · · MS. GLANDIAN:· Well, I have a very specific theory.
      18· · · · MR. CAROLLA:· All right.· I'm -- I'm in.
      19· · · · · · ·Would -- But -- So I -- I don't know --
16:14:01 20· · · · MS. GLANDIAN:· I think it was -- Just to finish
      21· ·that, I think it was kind of a test, the older brother
      22· ·testing the younger brother.· You know, they're leaving
      23· ·for Nigeria, and I think he wants to make sure he
      24· ·understands this relationship, and it's not what, you



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 29 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 27

      ·1· ·know, he fears it might be.
      ·2· · · · MR. CAROLLA:· It's -- It's -- It's definitely a
      ·3· ·theory.· It's certainly a bunch of information we didn't
      ·4· ·really have before.
16:14:21 ·5· · · · · · ·I -- I don't know if you know, and I don't
      ·6· ·know if you can express it if do you know it, but I've
      ·7· ·had plenty of dudes spend the night at my bachelor pad
      ·8· ·because they drank too much and didn't get laid and
      ·9· ·ended up passing out, like, on the sofa kind of thing.
16:14:35 10· · · · · · ·Do -- Was there a relationship or was it a
      11· ·crashing on the sofa?
      12· · · · MS. GLANDIAN:· No.· But I'm saying -- What I'm
      13· ·speaking to is what the older brother would have
      14· ·thought --
16:14:44 15· · · · MR. CAROLLA:· I get it.
      16· · · · MS. GLANDIAN:· -- because he knows that Jussie is
      17· ·openly gay.
      18· · · · MR. CAROLLA:· Right.
      19· · · · MS. GLANDIAN:· And, you know, the brother is
16:14:48 20· ·playing the love interest (unintelligible.)
      21· · · · MR. GERAGOS:· Unlike -- Unlike Adam who had --
      22· · · · MR. CAROLLA:· Closeted.
      23· · · · MR. GERAGOS:· -- never been accused of that.
      24· · · · MR. CAROLLA:· I wish one gay guy would just hit on



                                                                                                     YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 30 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                               Page 28

       ·1· ·me once.· Just once so I can say no or even maybe now.
       ·2· · · · · · ·So, okay, white -- white -- two white guys,
       ·3· ·why would he say two white guys?
       ·4· · · · MS. GLANDIAN:· Okay.· That's again another --
16:15:17 ·5· · · · MR. CAROLLA:· What did he say?· What did he say?
       ·6· · · · MS. GLANDIAN:· He never said two white guys.· First
       ·7· ·of all, he only saw one attacker.· He didn't -- The
       ·8· ·other one kind of approached once he was already on the
       ·9· ·floor and he was being kicked.· He never saw the second
16:15:28 10· ·attacker.
       11· · · · · · ·As far as the one who he did see, there was a
       12· ·ski mask on his face, and, you know, this was, again,
       13· ·a 30- to 45-second incident where the first point of
       14· ·contact is a punch to his face.
16:15:41 15· · · · · · ·But moving past that, you know -- and I know I
       16· ·mentioned the white face makeup and all of that, and --
       17· ·you know, but putting that aside for a second, it's
       18· ·interesting because all of the initial reports that
       19· ·Jussie gave all of the police reports, there's no
16:15:55 20· ·mention of any sort of reference to the attacker being
       21· ·white.· That, you know, is something later that, you
       22· ·know, he said was his memory of what happened, and I
       23· ·think it's interesting how memory works.
       24· · · · · · ·If you actually kind of have an understanding



                                                                                                      YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 31 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                               Page 29

       ·1· ·of it, it's not -- your brain isn't like a video camera
       ·2· ·where if you want a memory, you just call it up and
       ·3· ·press play.· Memory is constructed.· And so here you
       ·4· ·have this incident that happened, and there's,
16:16:25 ·5· ·obviously, statements made and, you know, the overall
       ·6· ·impression I think after the fact was he's trying to
       ·7· ·construct the memory of what happened.· I think that's
       ·8· ·when at some point this would only make sense to him
       ·9· ·that it was -- you know, that that's what he -- he
16:16:42 10· ·thought --
       11· · · · MR. CAROLLA:· Yeah.
       12· · · · MS. GLANDIAN:· -- he remembered.
       13· · · · · · ·You know, and, again, that's -- because to me
       14· ·it's really significant that that's nowhere in any of
16:16:51 15· ·the initial police reports that were taken.
       16· · · · MR. CAROLLA:· Yeah.
       17· · · · MS. GLANDIAN:· But then also, you know, yeah, I did
       18· ·put that out there because that -- that exists, that's a
       19· ·real -- you know, this is an actor who has access to
16:17:02 20· ·makeup.· Obviously, this attack was -- you know, they
       21· ·used a number of props, so do I think it's ridiculous
       22· ·that, you know, if they were going doing this with
       23· ·all -- you know, with the ropes and the bleach that they
       24· ·put in a little hot sauce bottle and everything else



                                                                                                      YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 32 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 30

      ·1· ·that -- is it crazy that they would put, you know,
      ·2· ·makeup under the ski mask?· I don't think that's crazy.
      ·3· · · · MR. CAROLLA:· I have -- I have a theory, and,
      ·4· ·obviously, it's going to be tough for either one of you
16:17:28 ·5· ·to comment on it, but it's -- I think it's -- I have a
      ·6· ·hybrid theory, a -- a meet-in-the-middle theory.
      ·7· · · · MS. GLANDIAN:· Okay.
      ·8· · · · MR. CAROLLA:· I'll -- I'll ask Gary --
      ·9· · · · GARY:· Sure.
16:17:36 10· · · · MR. CAROLLA:· -- what he thinks.
      11· · · · · · ·And -- And thank you for spending so much time
      12· ·on this, Tina.· I find this really fascinating.
      13· · · · MS. GLANDIAN:· Sure.
      14· · · · MR. CAROLLA:· I've started to formulate a theory
16:17:48 15· ·only based on talking to Mark and -- and Tina, and --
      16· ·but I had it a few days ago.
      17· · · · · · ·I believe there could be a possibility of both
      18· ·things happening.· I believe he could have been attacked
      19· ·by these two brothers, and I believe he could have not
16:18:09 20· ·summoned the brothers or laid it out in advance or paid
      21· ·them money or anything else.
      22· · · · · · ·I also believe he could have taken the attack
      23· ·as an opportunity, whether it be conscious or not, he's
      24· ·very pro left, he's very -- you know, the whole



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 33 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 31

      ·1· ·movement, GLAAD, everything else, very anti-Trump.                              I
      ·2· ·believe he could have -- I'll say, for the sake of this
      ·3· ·conversation, subconsciously turned it into an
      ·4· ·opportunity to go, I hate this side so much, somebody
16:18:44 ·5· ·attacked me, it must be someone from that side.
      ·6· · · · GARY:· I can totally subscribe to that.
      ·7· · · · MS. GLANDIAN:· Well, let me --
      ·8· · · · GARY:· I -- I would say that, you know, maybe he's
      ·9· ·just there -- he's so conditioned to be distrusting of
16:18:58 10· ·that side that when he got attacked, he thought, Well,
      11· ·of course, it has -- that has to be a component of that
      12· ·and just add it in there.
      13· · · · MR. CAROLLA:· Yeah, Gary.· Like, when you hear
      14· ·about --
16:19:07 15· · · · MS. GLANDIAN:· Sure.
      16· · · · MR. CAROLLA:· -- a drive-by shooting, you think
      17· ·it's the other side; not me, but that's Gary.
      18· · · · · · ·Sorry.· Go ahead, Tina.
      19· · · · MS. GLANDIAN:· And I -- And that makes sense to me
16:19:15 20· ·as to his state of mind, you know, for -- you know,
      21· ·let's say maybe thinking this was the person -- the
      22· ·attacker was a white person.
      23· · · · · · ·Again, I don't -- you know, I think that
      24· ·certainly could have been a fair kind of -- whether you



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 34 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                              Page 32

       ·1· ·call it a mistake or unconscious kind of memory or
       ·2· ·whatever, I -- I think that certainly could be true.                            I
       ·3· ·think -- obviously, I don't believe this was a hoax in
       ·4· ·any way, but I think as far as the -- the kind
16:19:42 ·5· ·of publicity --
       ·6· · · · MR. CAROLLA:· I'm sorry.· Tina, let me just --
       ·7· · · · MS. GLANDIAN:· I think it's important to know --
       ·8· · · · MR. CAROLLA:· Let me just jump in for one second.
       ·9· · · · MS. GLANDIAN:· Sure.
16:19:49 10· · · · MR. CAROLLA:· I don't think -- I'm not saying hoax;
       11· ·I'm saying something happened --
       12· · · · MR. GERAGOS:· Right.· He's saying that there's a --
       13· · · · MR. CAROLLA:· -- to you, and you're sort of
       14· ·spinning it in your mind.· Obvious -- There's a couple
16:19:59 15· ·things:· If you're ever attacked, it's sort of like a
       16· ·car accident.· You really -- Your -- You go into fight
       17· ·or flight, and your memory is really shady because
       18· ·you're -- thank goodness, by the way, most people get in
       19· ·car accidents, can't remember everything.· They just
16:20:13 20· ·remember waking up in the hospital or they remember the
       21· ·firemen hitting them on the shoulder.· Even if they're
       22· ·not knocked out, they go into a state, right?
       23· · · · · · ·And then later on, if you're trying to
       24· ·reconstruct the accident, as it were, you go, Well, it



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 35 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 33

       ·1· ·was probably a drunk driver who was speeding because
       ·2· ·that's where you're reconstructing.
       ·3· · · · MS. GLANDIAN:· Right.
       ·4· · · · MR. CAROLLA:· So I'm not saying hoax; I'm saying
16:20:35 ·5· ·reconstruction --
       ·6· · · · MS. GLANDIAN:· Yeah.· No.· No.· I agree with that.
       ·7· ·I think that's absolutely --
       ·8· · · · MR. CAROLLA:· -- with --
       ·9· · · · MS. GLANDIAN:· -- possible.
16:20:38 10· · · · MR. CAROLLA:· -- with a narrative, though, with --
       11· ·with a possible narrative that suits your -- your --
       12· ·your politics.
       13· · · · · · ·Sorry.· Go ahead.
       14· · · · MS. GLANDIAN:· But the thing is he actually never
16:20:48 15· ·wanted this to be public.· And that's where I -- I
       16· ·disagree.· Because even the letter that was sent to
       17· ·Empire a week before this happened, if you ask people at
       18· ·Empire, he didn't -- he was going around the studio
       19· ·begging people to keep this quiet because he didn't want
16:21:03 20· ·this to be something that defines him or that people are
       21· ·talking about or, you -- you know, he didn't want that
       22· ·to be public.
       23· · · · · · ·Then when this incident happened, he -- you
       24· ·know, doesn't want to call the police, he doesn't want



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 36 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 34

      ·1· ·to go to a hospital, he wants to keep this quiet.· And,
      ·2· ·you know, after the fact, he had actually been offered
      ·3· ·to go on stage with Alicia Keys at the Grammys, you
      ·4· ·know, to kind of talk about what happened and to, you
16:21:27 ·5· ·know, just speak on this, and he declined that.
      ·6· · · · · · ·And there is, again, text messages and a -- a
      ·7· ·witness who had come forward from -- who is the booker
      ·8· ·for the Grammys who said, Oh, yeah, you know, I got a
      ·9· ·text message that says, Tell Alicia, you know, thank
16:21:40 10· ·you.· I love her.· Thanks for thinking of me, but I'm
      11· ·not ready.· And, you know, he -- he declined because,
      12· ·again, he did not want this to be something that he's
      13· ·out there talking about and making it a story or a
      14· ·headline or anything else.
16:21:53 15· · · · · · ·And so it's completely inconsistent with a lot
      16· ·of the, you know, theory out there --
      17· · · · MR. CAROLLA:· Well --
      18· · · · MS. GLANDIAN:· -- whether it's -- it's what you're
      19· ·saying or whether this was a hoax.· Obviously, the only
16:22:03 20· ·reason you would do a hoax is so you can speak about it
      21· ·and you can publicize it, and this is someone who wanted
      22· ·to keep this private.
      23· · · · MR. CAROLLA:· He -- Well, he sat down with Robin
      24· ·Roberts.



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 37 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 35

      ·1· · · · MS. GLANDIAN:· Well, the GMA -- yes.
      ·2· · · · MR. CAROLLA:· I can't remember who he sat down
      ·3· ·with.
      ·4· · · · MS. GLANDIAN:· The GMA interview.
16:22:15 ·5· · · · MR. GERAGOS:· Robin Roberts, exactly.
      ·6· · · · MR. CAROLLA:· Sorry.
      ·7· · · · MS. GLANDIAN:· Yeah.· But the only reason he did
      ·8· ·GMA was, at that point, the narrative had completely
      ·9· ·shifted where everyone thought he had made this up.· And
16:22:24 10· ·so it was kind of a reaction to that.· This isn't
      11· ·something he did when -- you know, when people still
      12· ·believed he was a victim.· This was when everybody had
      13· ·come forward doubting his story, and he was pushed into,
      14· ·You have to go out.· The public has to hear from you.
16:22:37 15· · · · · · ·And, you know, that's why he -- he's on there,
      16· ·and he sounds defensive because he had to put in a
      17· ·defensive position to try to explain that he's telling
      18· ·the truth.
      19· · · · MR. CAROLLA:· So, once again, he didn't want
16:22:48 20· ·publicity, but when he did publicity, it's because this
      21· ·thing got too far down the road, and now he felt like he
      22· ·needed to make a statement.
      23· · · · MS. GLANDIAN:· Exactly.
      24· · · · MR. CAROLLA:· Predictions:· Where are we a month



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 38 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 36

      ·1· ·from now with this entire endeavor, besides 5 million
      ·2· ·Tweets calling me a dick head?
      ·3· · · · · · ·Gary says we're up to 7.5 million now, it's
      ·4· ·not 5.· Sorry.· It's a whole week -- or a month.
16:23:17 ·5· · · · · · ·Where -- Where are -- Where are we a week from
      ·6· ·now?· A month from now?
      ·7· · · · MR. GERAGOS:· This is your first -- This is your
      ·8· ·first hater in your whole experience?· You get Hollywood
      ·9· ·hate.
16:23:25 10· · · · MR. CAROLLA:· I don't have thick skin like you,
      11· ·Mark.· I -- I -- I -- I -- I was home reading my Tweets,
      12· ·and I was about -- the third one calling me an asshole,
      13· ·and I really went, like, What's going on in the air.
      14· ·I -- I get a lot of praise.
16:23:39 15· · · · MR. GERAGOS:· Why am I'm friends with Geragos?                          I
      16· ·want -- (unintelligible) friendship.
      17· · · · MR. CAROLLA:· Oh, my, God.· That's the No. 1
      18· ·subject line.
      19· · · · · · ·All right.· Sorry.· Predictions --
16:23:47 20· · · · MS. GLANDIAN:· Well, it depends.· I think if -- if
      21· ·City of Chicago does the right thing, then a month from
      22· ·now, Jussie is finally trying to just move forward with
      23· ·his life and actually heal from this and just move on.
      24· · · · · · ·If they want it persist down this path, I



                                                                                                     YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 39 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                               Page 37

       ·1· ·think we'll be in litigation with -- you know, probably
       ·2· ·for a while to come.· So I think it will really depend
       ·3· ·on their next move.· I think, again, in our letter, we
       ·4· ·point out all the reasons why they can't and shouldn't
16:24:16 ·5· ·file the civil lawsuit against Jussie, but we'll see
       ·6· ·what they do.
       ·7· · · · MR. CAROLLA:· I -- I get the feeling that that they
       ·8· ·don't want to call the bluff because once you guys start
       ·9· ·rummaging through their trunk, you're going to find a
16:25:30 10· ·lot of -- of goodies.
       11· · · · · · ·Tina Glandian, is that how I'm -- pronounce
       12· ·it?
       13· · · · MS. GLANDIAN:· Correct.· Yes.· Perfect.
       14· · · · MR. CAROLLA:· Thanks for taking the time.· I do
16:25:39 15· ·appreciate it.
       16· · · · MS. GLANDIAN:· Thanks, Adam.· (Unintelligible.)
       17· · · · MR. CAROLLA:· Mark -- Mark wants you to know you're
       18· ·off the clock during this particular time.
       19· · · · MS. GLANDIAN:· Perfect.· That's going to happy
16:25:45 20· ·hour.
       21· · · · MR. CAROLLA:· No billable hours here, Mark.
       22· · · · · · ·Thanks, Tina.
       23· · · · MS. GLANDIAN:· All right.· Thanks, Adam.
       24· · · · MR. CAROLLA:· Appreciate it.



                                                                                                      YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 40 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 38

      ·1· · · · · · ·Wow.
      ·2· · · · MR. GERAGOS:· Yeah.
      ·3· · · · MR. CAROLLA:· Interesting.
      ·4· · · · · · · · · · · (38:32 into the podcast was a
16:27:10 ·5· · · · · · · · · · · ·commercial for True Car.)
      ·6· · · · MR. CAROLLA:· All right.· So that was enlightening.
      ·7· ·And, look, everyone who's listening --
      ·8· · · · MR. GERAGOS:· I'm really kind of -- I'm --
      ·9· · · · MR. CAROLLA:· Yes.
16:27:18 10· · · · MR. GERAGOS:· -- I'm really -- yes.· So go on,
      11· ·Adam.· (Unintelligible.)
      12· · · · MR. CAROLLA:· Well, here's what I want to say --
      13· ·Here is what I want to say:· People have a notion and
      14· ·they -- they think he's -- it's a hoax, it's not a hoax,
16:27:30 15· ·whatever their notion is.
      16· · · · · · ·I'm interested when I hear, like, Well, if a
      17· ·guy -- if a couple of thugs attacked you in the street,
      18· ·why would you, then, walk in the lobby of your building
      19· ·eating a tuna fish sandwich?· And I go, Okay.· Yeah,
16:27:43 20· ·that -- that is something, why would do you that if you
      21· ·were attacked in the street?
      22· · · · · · ·But if Gary told me to get him a tuna sandwich
      23· ·from Subway and I was walking home and a couple guys
      24· ·jumped on me and I dropped the bag, just like if I



                                                                                                     YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 41 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 39

      ·1· ·dropped my phone or -- or my briefcase, backpack or
      ·2· ·anything else, when I was done, I'd get up on my feet
      ·3· ·and I collect all the stuff that I dropped or was in the
      ·4· ·bag or was in the sort of debris circle, and I would
16:28:12 ·5· ·walk back in with it.
      ·6· · · · · · ·So I'm not here to say that means it didn't
      ·7· ·happen, I'm just here to say that, Okay, we have an
      ·8· ·explanation for the sandwich and with the text on the
      ·9· ·down low.· We have one for that, too.· Sorry.· Go
16:28:27 10· ·ahead -- or on the low.
      11· · · · MR. GERAGOS:· I just going to say what really
      12· ·bothers me about this case and the reason I think I said
      13· ·three weeks ago that I was willing to wade into this and
      14· ·take all of the bric-a-bracs is when people say I've
16:28:44 15· ·already made up my mind, I know what the evidence is,
      16· ·and, you know, you're full of shit, what are you talking
      17· ·about, blah-blah-blah -- not you, but me -- my question
      18· ·is, How is it that you know this, number one, when they
      19· ·haven't turned over or made public any of the
16:29:03 20· ·information?· All you know is what was said to you by --
      21· ·in a press conference, and wasn't said to you, it was
      22· ·done on the Thursday before a Tuesday mayoral election,
      23· ·and you're the same person who would say, Why isn't
      24· ·Chicago doing this?· You're the same person or the same



                                                                                                     YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 42 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                               Page 40

       ·1· ·mayor who sat on the Laquan McDonald videotape until a
       ·2· ·Federal Court ordered it to be turned over a year later
       ·3· ·so you know -- and there's demonstrable corruption in
       ·4· ·that department, and you're probably team anti-Chicago
16:29:41 ·5· ·which is under a -- the Chicago Police Department, at
       ·6· ·least -- which is under a Federal Court consent order,
       ·7· ·where are you getting your information that you are so
       ·8· ·positive in your belief that what you think is true?
       ·9· ·That's what just drives in crazy.
16:29:59 10· · · · MR. CAROLLA:· Well, again, if you're turning on the
       11· ·news, you turn it on the day after the attack, and this
       12· ·guy was attacked in the streets by white supremacists
       13· ·who were -- who are wearing MAGA hats, and then you turn
       14· ·on the news one week later, and why would this guy have
16:30:16 15· ·the tuna fish sandwich in his hand, and, oh, by the way,
       16· ·there's a text with him wanting to meet the -- the --
       17· ·the assailant to have an on-the-low conversation with
       18· ·him, and then you go -- you swing hard the other
       19· ·direction and you go, Huh, now I know for sure this
16:30:33 20· ·story.
       21· · · · · · ·So I knew for sure the story the day after,
       22· ·couple of white supremacists attacked a young gay black
       23· ·man, and then a week after that, I knew the story for
       24· ·sure, the black man put on a hoax in order to get



                                                                                                      YVer1f
          Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 43 of 54 PageID #:482
           Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
           Audio Transcription· ·- 04/06/2019                                               Page 41

       ·1· ·attention for himself in a higher -- and a pay raise
       ·2· ·on -- on his television series.
       ·3· · · · MR. GERAGOS:· Right.· Right.
       ·4· · · · MR. CAROLLA:· So that's how -- that's how we are.
16:30:57 ·5· ·You live somewhere in the middle, and most of us swing
       ·6· ·hard this way, look at, every -- almost every single
       ·7· ·person except for A.J. Benza, who announced he didn't
       ·8· ·believe it the second it happened, every single person
       ·9· ·in -- in America said, No.· This guy was attacked on the
16:31:16 10· ·street by a couple of racist thugs, and then one week
       11· ·later, every single person in America said, This guy
       12· ·staged a hoax.· So that's kind of who we --
       13· · · · MR. GERAGOS:· Yeah.· I mean, you don't
       14· ·(unintelligible) --
16:31:27 15· · · · MR. CAROLLA:· -- it's who we are.
       16· · · · MR. GERAGOS:· And if you go back and listen, you
       17· ·know, we were skeptical going in, you and I
       18· ·collectively -- so if anybody wants to go back and look
       19· ·at the record, we were skeptical going in, and skeptical
16:31:41 20· ·going out.
       21· · · · · · ·So I -- it's all -- it's kind of -- kind
       22· ·of my -- the -- if we had Drew here, I think he would
       23· ·tell you, it's the -- one of the things that you do
       24· ·or -- you know, Drew will argue and -- and you probably



                                                                                                      YVer1f
         Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 44 of 54 PageID #:482
          Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
          Audio Transcription· ·- 04/06/2019                                               Page 42

      ·1· ·heard it, what, 5,000 times about the value of a liberal
      ·2· ·arts education.· And one of the only things -- redeeming
      ·3· ·thing -- that I can say about a liberal arts education
      ·4· ·is to the degree that it teaches you to critically
16:32:11 ·5· ·think -- and, obviously, Adam you do that naturally --
      ·6· ·but that is kind of what you would hope out of people is
      ·7· ·just do some critical thinking.· And if you're sitting
      ·8· ·and listening to Reasonable Doubt, then, you know, it's
      ·9· ·the same thing where they critic- -- we're trying to
16:32:25 10· ·critically think as opposed to just accept what is spoon
      11· ·fed to us.
      12· · · · MR. CAROLLA:· Right.· By the same news networks
      13· ·either -- whichever way the pendulum speaks, the same
      14· ·group has swung, that -- the news world doesn't want to
16:32:43 15· ·live in the middle.· They're -- They don't -- There's no
      16· ·such headline --
      17· · · · MR. GERAGOS:· No.
      18· · · · MR. CAROLLA:· -- as, well, maybe, sort of, kind of,
      19· ·probably, or sort of happened, it's just, This is what
16:32:51 20· ·happened over here, or -- and now, This is what happened
      21· ·over there.· That's how they -- they make their money.
      22· ·They don't have any 4s or 5s.· They're all 10s.· And
      23· ·they're not all the -- going the same -- same direction.
      24· · · · MR. GERAGOS:· Right.



                                                                                                     YVer1f
            Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 45 of 54 PageID #:482
             Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
             Audio Transcription· ·- 04/06/2019                                               Page 43

       ·1· · · · MR. CAROLLA:· On a -- On a -- Before we wrap it up,
       ·2· ·speaking of, like, Muller Report, where -- what's
       ·3· ·your -- what's your head on -- on that and what's moving
       ·4· ·forward and what should be done and where everyone's
16:33:18 ·5· ·going with it?
       ·6· · · · · · · · · · · (Approximately 45:50 in the podcast,
       ·7· · · · · · · · · · · ·they start on a different subject
       ·8· · · · · · · · · · · ·from the Smollett topic until the
       ·9· · · · · · · · · · · ·end of the Reasonable Doubt podcast
       10· · · · · · · · · · · ·recording at 53:00.)
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
     Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 46 of 54 PageID #:482
      Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
      Audio Transcription· ·- 04/06/2019                                               Page 44

·1· · STATE OF ILLINOIS· · )
· · · · · · · · · · · · · ·) SS.
·2· · COUNTY OF COOK· · · ·)

·3

·4· · · · · · ·The within and foregoing recorded audio

·5· ·excerpt was taken down stenographically and transcribed

·6· ·to the best of her ability by Traci L. Gidley, Certified

·7· ·Shorthand Reporter, Registered Professional Reporter,

·8· ·and Notary Public at the offices of Jensen Litigation

·9· ·Solutions, 180 North LaSalle Street, Suite 2800,

10· ·Chicago, Illinois, at 5:00 p.m. on June 8th, 2019.

11· · · · · · ·Witness my official signature in and for Cook

12· ·County, Illinois, on this 20th day of June, A.D.,

13· ·2019.

14

15
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ________________________________
16·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   TRACI L. GIDLEY, CSR, RPR
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   180 North LaSalle Street
17·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Suite 2800
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Chicago, Illinois 60601
18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Phone:· (312) 236-6936

19
· · ·CSR No. 084-004643
20

21

22

23

24
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 47 of 54 PageID #:482
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 04/06/2019                                                                        ·1
                                             41:9,11                                   bric-a-bracs
             1                  9                                            B          39:14
                                            American 9:12
                                                                                       briefcase 39:1
  1 9:7 36:17         9:00 14:9             announced 41:7       bachelor 27:7
                                                                                       broad 13:6
  10s 42:22                                 ANNOUNCER 2:3        back 6:11 9:1,14,
                                A                                 15 11:21 14:2,5,14   Brooklyn 2:12
  130 6:7                                   annuls 7:2
                                                                  20:12 39:5 41:16,    brother 13:10,11,
  14 12:9             A.J. 41:7             anti-chicago 40:4     18                    13,15,16,19 23:9
                      Abel 13:21 14:12,     anti-trump 31:1      backpack 39:1          24:21 26:3,4,21,22
             2                                                                          27:13,19
                       13,14 22:13 23:2,7   anticipate 10:20     bad 7:21
                       24:20 25:12,20,24                                               brothers 18:23
  20 23:4              26:3,5               apartment 17:11      bag 18:15 38:24        25:4 30:19,20
                                            apply 7:11            39:4
  24 15:16            Abimbola 13:20                                                   building 18:19
                                            approached 28:8      based 30:15            19:3 38:18
                      absolutely 24:15
             3         33:7                 approaches           basically 6:14        bullshit 12:14
                                             15:16                12:18 14:18
                      absurd 24:1                                                      bunch 27:3
  30- 28:13                                 approximately        beaten 20:11
                      accept 42:10                                                     buys 15:23
  38:32 38:4                                 43:6                begging 33:19
                      access 29:19
                                            arbitrary 6:12       beginning 2:1                  C
             4        accident 32:16,24
                                            argue 41:24          begs 18:8
                      accidents 32:19                                                  call 3:3 14:18
  4 9:5                                     arm 11:9             belief 40:8
                      account 25:10                                                     16:22 19:9,20 20:5
  4/6/19 2:2                                arts 42:2,3          believed 35:12         29:2 32:1 33:24
                      accused 27:23                                                     37:8
  45-second 28:13                           assailant 40:17      Benza 41:7
                      act 7:6                                                          calling 2:9,10
  45:50 43:6                                asshole 36:12        billable 37:21
                      actor 29:19                                                       19:21 36:2,12
  4:56 5:19                                 associates 2:21      billing 11:1
                      acts 16:7                                                        calls 15:19 16:23
  4s 42:22                                  attack 17:14,15      bills 8:3              21:18
                      actual 17:1            21:4 22:18,23
                                                                 black 40:22,24        camera 29:1
                      adage 12:19            29:20 30:22 40:11
             5                                                   blah-blah-blah        cap 2:16
                      Adam 2:4,7 27:21      attacked 18:24
                                             30:18 31:5,10        39:17
  5 5:21 36:1,4        37:16,23 38:11                                                  car 32:16,19 38:5
                       42:5                  32:15 38:17,21      bleach 29:23
  5,000 42:1                                 40:12,22 41:9                             Carolla 2:4,5,8,15,
                      adamant 19:12                              blondish 3:11          17,24 3:4,10,12,
  52/50 12:9                                attacker 28:7,10,                           15,18,23 4:10,23
                      add 31:12              20 31:22            bluff 37:8             5:1,14,17,21 6:1,
  53:00 43:10
                      advance 30:20                              Bon 13:21              22 7:13,18 9:14
                                            attempting 7:13
  5s 42:22                                                                              10:10,13,17,19
                      age 3:8               attention 19:12      bono 11:3,8,12,13      11:6,15 12:23 13:3
                                             41:1                booker 34:7            16:2,11,14 18:17
             7        agree 2:17 13:4
                       33:6                                                             19:24 20:3,7,11,15
                                            attorney 2:24        bothers 39:12          21:20 23:6 24:4,19
  7.5 36:3                                   5:10,22 8:16 9:4
                      ahead 5:17 31:18                           bottle 29:24           26:8,16,18 27:2,
                       33:13 39:10          attorneys 6:20                              15,18,22,24 28:5
                                                                 bought 16:4            29:11,16 30:3,8,
             8        air 18:22 36:13       Australia 16:19
                                                                 brain 29:1             10,14 31:13,16
                      Alicia 34:3,9         authority 12:12,                            32:6,8,10,13 33:4,
  8:00 14:8                                                      brave 9:5
                                             13                                         8,10 34:17,23
                      alive 5:7
                                                                 breaking 3:15 6:6      35:2,6,19,24
                      America 9:11          awesome 4:5                                 36:10,17 37:7,14,
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 48 of 54 PageID #:482
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 04/06/2019                                                                        ·2
   17,21,24 38:3,6,9,   collect 39:3         corroborate          demonstrably         dudes 27:7
   12 40:10 41:4,15                           20:19                8:15,24
                        collectively 41:18
   42:12,18 43:1
                                             corroborates         demonstrative                 E
                        comfortable
  case 3:20 4:18                              18:19                7:15
                         21:11
   6:21 7:1,12,23                                                                      earlier 22:5
                                             corroboration        dentist 5:4
   8:15 11:19 12:15     comment 30:5
                                              9:7,8 22:6                               early 16:3 21:7
   13:22 21:8 22:6                                                department 40:4,
                        comments 25:13                                                  25:13
   39:12                                     corruption 40:3       5
  cases 4:13 7:8        commercial 5:20                                                earpiece 17:2
                                             couple 6:19 8:21     depend 37:2
                         38:5
                                              22:7 32:14 38:17,                        ears 17:2
  catch 6:8                                                       depends 36:20
                        communicated          23 40:22 41:10
  cautious 23:23         13:17                                    deposing 7:22        easier 10:8
                                             court 2:12 3:7 7:2
  celebrities 4:1       communication         40:2,6              depositions 6:18     eat 14:24 15:2,6,14
                         13:23 20:23                                                   eating 38:19
  cellphone 17:1,15                          crashing 27:11       dick 36:2
   20:13,18,21 21:24    compensated 7:1                                                eats 16:12
                                             crazies 4:21         diet 15:2
  cellphones 20:12,     completely 18:22                                               Eddie 6:19 18:20
                                             crazy 30:1,2 40:9    diminutive 9:17
   15,19                 22:11 34:15 35:8
                                             creative 15:8,9,19   direction 40:19      education 42:2,3
  challenge 9:2         component 31:11
                                                                   42:23               eggs 15:3,6,14
                                             criminal 8:18 9:12
  challenges 12:12      concept 13:6
                                                                  director 15:8,9,19   eight-minute
                                             critic 12:8
  character 26:10       concerned 12:6                                                  22:22
                                                                  dirty 19:5
                         17:23 19:18         critic- 42:9
  chase 18:1                                                                           elected 10:1
                                                                  disagree 33:16
                        conci- 18:22         critical 42:7
  check 9:17                                                                           election 39:22
                                                                  disclosed 7:8
                        concierges 18:19     critically 42:4,10
  Chicago 6:6 8:14                                                                     Emanuel 6:19
                         19:2                                     discovery 8:12
   9:18 36:21 39:24                          critics 12:3                               9:17
   40:5                 conditioned 31:9                          discussing 3:20
                                             cut 5:8                                   Empire 25:11
  Chicago's 7:6         conference 39:21                          dismiss 8:19          33:17,18
                                                                   11:20
  chief 7:23            confirm 19:2                   D                               encounters 18:18
  circle 39:4                                                     dismissed 8:17
                        conscious 30:23                                                end 7:24 43:9
                                             day 5:6 9:7 10:21     9:16
  Circling 9:14         consent 40:6          14:6 40:11,21                            endeavor 36:1
                                                                  distrusting 31:9
  city 6:6 9:22 36:21   constant 13:23       days 12:9 22:18                           ended 19:21 27:9
                                                                  door 9:19
  civil 37:5            construct 29:7        25:23 30:16
                                                                  doubt 2:3,7,13 5:8   ends 14:9,10 19:8
  claims 7:6            constructed 29:3     deadline 6:11         42:8 43:9           enlightening 38:6
  Class 9:5             contact 21:12        debris 39:4          doubting 35:13       entire 21:10 36:1
                         28:14               decides 15:17
  clear 13:12 17:5                                                dozens 13:24         entirety 17:15
                        context 20:8 22:8,   declined 34:5,11
  cleared 20:16                                                   drank 27:8           episodes 8:22
                         17 23:19 24:3,16
  client 13:8                                defensive 35:16,     Drew 41:22,24
                        continue 11:1                                                  ethically 9:1
                                              17
  clock 37:18            16:14                                    drive-by 31:16       evening 14:7
                                             defines 33:20
  close 14:17 19:16     controlled 21:15                          driver 33:1          everyone's 43:4
                                             degree 42:4
  closed 15:16          conversation                              drives 40:9          evidence 11:18
                         14:23 22:23 31:3    delayed 14:10,16
  closer 17:5                                                     dropped 7:2           39:15
                         40:17                15:12
                                                                   38:24 39:1,3        examined 12:5
  Closeted 27:22                             demonstrable
                        Correct 3:2 37:13
                                              40:3                drunk 33:1           excess- 11:7
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 49 of 54 PageID #:482
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 04/06/2019                                                                           ·3
  excessive 11:8       felony 9:5            frighten 12:18        goodies 37:10         hard 40:18 41:6
  exists 29:18         felt 35:21            full 21:19 39:16      goodness 32:18        hate 31:4 36:9
  expand 12:21         field 8:19                                  grab 3:4              hated 3:23
                                                        G
  experience 36:8      fight 32:16                                 grabbing 18:15        hateful 3:19
  explain 35:17        fighting 17:18        Gary 5:10,18 30:8,    grabs 18:14           hater 36:8
  explanation 39:8     figure 21:7 24:8       9 31:6,8,13,17       Grammys 34:3,8        haters 4:2,3 8:7
                                              36:3 38:22
  express 27:6         file 8:13,16 37:5                           grandstanding         hats 40:13
                                             Gary's 6:2             11:22
  extremely 25:12      finally 36:22                                                     head 36:2 43:3
                                             gathers 18:13         grandstands
  eye 3:13 7:14        financial 8:2                                                     headed 15:10,21
                                             gave 28:19             12:16
                       find 12:3 17:10                                                   heading 10:13
                                             gay 25:16 26:11       great 4:4 24:23
             F          30:12 37:9
                                              27:17,24 40:22                             headline 34:14
                                                                   ground 9:22
                       finds 18:8                                                         42:16
  fabricated 18:23                           general 13:6          group 42:14
                       fine 12:7                                                         heads 15:23
  face 7:13 13:4                             generally 19:11       growth 24:13
   19:4 28:12,14,16    finish 26:20                                                      heal 36:23
                                             Geragos 2:4,8,10,     guess 4:21 12:21
  face-to-face         finished 4:18          16,22 3:2,6,11,14,                         hear 5:23,24 6:20
   22:14 23:21                                16,21,22 4:7,11,24   guessing 6:22          13:8 21:23 24:9
                       firemen 32:21
                                              5:13,15 8:4 9:15      10:23                 31:13 35:14 38:16
  fact 2:13 22:24      fish 38:19 40:15       10:12,15,18 11:5,
   25:9 29:6 34:2                                                  guilty 8:11           heard 6:24 17:23
                                              7,11,13,16 26:14
                       flick 5:5                                                          19:18 42:1
  facts 7:12                                  27:21,23 32:12       guy 9:16,20 27:24
                       flight 15:12 32:17     35:5 36:7,15 38:2,    38:17 40:12,14       hears 17:12
  faggot 25:15                                8,10 39:11 41:3,      41:9,11
                       flight's 14:10                                                    held 20:9
  fair 31:24                                  13,16 42:17,24
                                                                   guys 6:22 7:18
                       floor 17:17,19 28:9                                               helps 23:12
  fallen 18:14                               girl 5:7               11:2 17:20 18:2
                       flying 14:5                                  28:2,3,6 37:8        herbal 23:10
  falls 10:10,11                             gist 2:18              38:23
   17:16               folks 4:1                                                         Hey 22:13 23:20
                                             give 16:21
  false 8:24           followers 8:10                                       H            high 4:20
                                             GLAAD 31:1
  fans 4:4             food 15:11                                                        higher 41:1
                                             Glandian 2:20
                       formulate 30:14        5:24 6:10 7:4,16
                                                                   hair 3:11             hired 13:10,20
  farther 12:22
                                              11:9,12 13:2,9       hand 40:15             14:1
  fascinating 30:12    forward 6:16
                                              16:6,13,15 18:18
                        18:21,24 25:5,11                           handful 13:14         history 7:3
  fast 21:8                                   20:1,4,10,14,20
                        34:7 35:13 36:22
                                              22:2 23:7 24:18,22   hanging 25:20         hit 4:13 27:24
  fat 23:12             43:4
                                              26:9,14,17,20         26:11                hits 4:14
  favorite 2:14        found 25:19            27:12,16,19 28:4,6
                                              29:12,17 30:7,13     happen 39:7           hitting 32:21
  fears 27:1           frank 15:19,20,21,     31:7,15,19 32:7,9
                        22,24 19:9,13,16,                          happened 7:2          hoax 32:3,10 33:4
  fed 42:11                                   33:3,6,9,14 34:18     13:7,9 17:6,24
                        21                                                                34:19,20 38:14
                                              35:1,4,7,23 36:20     19:18 25:5 28:22
  Federal 2:11 40:2,                                                                      40:24 41:12
                       Friday 2:13            37:11,13,16,19,23     29:4,7 32:11
   6                                                                33:17,23 34:4 41:8   hold 5:18 12:9
                       friendlier 13:15      GMA 35:1,4,8
  feel 5:7 11:17                                                    42:19,20
                                             God 36:17                                   holding 16:8
                       friends 25:15,21,
  feeling 37:7          22 36:15
                                                                   happening 17:3        Hollywood 36:8
                                             gold 7:24              30:18
  feet 39:2            friendship 36:16                                                  home 15:9,10 17:5
                                             good 6:1 7:21         happy 6:17 37:19
  fellas 24:20                                                                            26:4 36:11 38:23
                                              12:24
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 50 of 54 PageID #:482
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 04/06/2019                                                                         ·4
  homophobic           initial 28:18 29:15   kind 3:7,11 4:9,20    listen 41:16         Mark's 11:9
   25:6,9,12,17                               5:3,5 7:6 12:2
                       initially 21:9                              listening 24:6       mask 28:12 30:2
                                              15:2,12 17:8,17,23
  honest 3:24                                                       38:7 42:8
                       inside 18:9,12,16      19:13 22:14 26:21                         mayor 6:18 7:22
  hooded 19:4                                 27:9 28:8,24 31:24   litigation 37:1       9:18 10:1 12:15
                       insist 6:16            32:1,4 34:4 35:10                          40:1
  hope 42:6                                   38:8 41:12,21
                                                                   live 41:5 42:15
                       intended 12:17
                                              42:6,18
                                                                                        mayoral 39:22
  hormone 24:13                                                    lived 26:3
                       interacting 14:13
                                             kinds 5:2                                  Mcdonald 40:1
  horrible 10:20                                                   living 10:8
                       interest 26:7
   24:7
                                             knew 8:24 9:1,9                            means 39:6
                        27:20                                      lobby 38:18
  hospital 20:2                               13:18,21 17:9                             meet 14:15 22:13
                       interested 23:13       40:21,23             long 3:11
   32:20 34:1                                                                            23:20 40:16
                        38:16
                                             knocked 32:22         longer 9:24 14:20
  hosts 2:4                                                                             meet-in-the-
                       interesting 8:4
                                             knowing 8:17          looked 11:18         middle 30:6
  hot 29:24             28:18,23 38:3
                                             Korea 9:11            lot 19:15 20:7,24    meets 22:21
  hour 2:7 37:20       interim 16:17
                                                                    25:20 34:15 36:14
                       interview 35:4                                                   memory 28:22,23
  hourly 10:23 11:1                                                 37:10
                                                        L                                29:2,3,7 32:1,17
  hours 14:10          investigation                               lots 14:11 21:11
                        7:10
                                                                                        mention 28:20
   15:13,16 37:21
                                             laid 27:8 30:20       love 4:21 26:7
  How's 8:3            issue 8:20,22                                27:20 34:10
                                                                                        mentioned 28:16
                                             landed 14:7,20
                                                                   low 22:14 24:9,11    message 22:12
  human 24:13
                                J            Laquan 40:1            39:9,10
                                                                                         34:9
  hungry 15:12
                                             large 6:7                                  messages 19:16
  hustling 17:17       John 5:20                                                         21:12 22:3,4,24
                                             late 14:21                       M
                                                                                         23:15 34:6
  hybrid 30:6          Johnson 6:19          law 8:18 11:24                             met 13:13
                        18:20
                                              12:21,22
                                                                   made 8:14 18:4
           I                                                        21:18 25:12 29:5    middle 17:8 41:5
                       judgment 2:5          lawsuit 37:5           35:9 39:15,19        42:15
                       jump 32:8             lawyers 10:7
  illegal 23:11                                                    MAGA 40:13           midnight 14:17
                       jumped 19:7
  immediately 5:4                            laying 17:16          make 10:8 11:19      midst 23:18
                        38:24
                                                                    13:11 14:24 15:5
  important 32:7                             leads 20:12                                million 36:1,3
                       jury 2:11                                    22:8 24:5 26:23
  impression 29:6                            leaking 21:8           29:8 35:22 42:21
                                                                                        mind 9:19 12:2
                       Jussie 2:24 10:17,
  in-depth 21:24        24 14:5 15:3 18:1    leaves 15:10 17:3     makes 5:6 20:7        25:4 26:5 31:20
                        22:12 23:14 25:19                           24:8 31:19           32:14 39:15
  incident 16:8                              leaving 16:23
                        27:16 28:19 36:22                                               mind's 3:12
   21:17 25:24 28:13                          26:22                makeup 28:16
                        37:5
   29:4 33:23                                                       29:20 30:2
                                             led 24:2                                   miracle 6:3
                       Jussie's 5:22 15:8
  include 16:10                                                    making 34:13         mistake 32:1
                        25:24 26:7           left 30:24
  including 15:3                                                   man 26:11 40:23,     mixed 10:6
                       justice 9:13          lets 14:19
   19:17                                                            24
                                             letter 6:13 33:16                          Monday 2:11
  inconsistent                                                     manager 16:18,23
                                K             37:3
   34:15                                                            17:13,22 18:7       money 7:21 10:5,7
                                             level 4:8,11           19:17                30:21 42:21
  independent 22:6     Kaepernick 4:18
   25:11                8:1                  liberal 42:1,3        mandate 2:6          month 35:24 36:4,
                                                                                         6,21
  information 21:3,    Keys 34:3             life 3:19 36:23       Mark 2:4,8,9 3:20
   12,14,19 27:3                                                    7:19 22:5 30:15     morning 12:24
                       kicked 17:18 28:9     lines 5:11             36:11 37:17,21       14:21 15:15
   39:20 40:7
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 51 of 54 PageID #:482
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 04/06/2019                                                                         ·5
  motivation 24:19,     29:21 39:18        pendulum 42:13         23:14 28:13 29:8     proven 12:15
   20,24 25:3                                                     35:8 37:4
                       numbers 7:20        people 5:2 8:5                              provide 21:10,14
  motivations 10:6                          9:20,21 12:3,18      pol- 11:16
                       nutrition 14:1,3                                                provided 20:24
   25:2                                     13:4 14:13 16:7
                        15:1 23:16                               police 7:22 8:14,      21:1,3,19
                                            17:9 19:16 24:6
  motive 26:15                                                    23 9:23,24 19:3,
                                            25:11 32:18 33:17,                         psycho 12:10
                                                                  10,21,22 20:4,5,20
  mouth 13:8                      O         19,20 35:11 38:13
                                            39:14 42:6
                                                                  22:3,7,19 28:19      public 6:20 7:14
  move 36:22,23                                                   29:15 33:24 40:5      21:7 33:15,22
   37:3                Obvious 32:14       perfect 2:16                                 35:14 39:19
                                                                 politician 3:23
                       occasions 13:14      37:13,19
  movement 31:1                                                   11:20                public's 7:14
                       offered 34:2        persist 36:24
  moving 6:16                                                    politics 33:12        publicity 32:5
   28:15 43:3          office 2:23         person 5:3,5 8:10                            35:20
                                                                 pop 5:10
                                            19:11 31:21,22
  Muller 43:2          Olab 14:12                                                      publicize 34:21
                                            39:23,24 41:7,8,11   position 25:7
  music 13:22          older 13:13,16      personal 24:10,11
                                                                  35:17                punch 28:14
   16:18,23 17:13,22    24:20 26:3,21                            positive 8:13 40:8    punched 19:1
   19:17 23:4           27:13              phone 2:17 13:16
                                            16:24 17:21 18:14    possibility 30:17     pushed 35:13
  myth 21:2            on-the-low 40:17     19:19 21:1,4,10
                                            39:1
                                                                 pot 7:23              put 4:9 5:18 20:8
                       openly 26:11                                                     23:23 25:5 29:18,
            N           27:17                                    pounds 23:4
                                           photographs                                  24 30:1 35:16
                       opportunity          21:11                practiced 8:18         40:24
  narrative 33:10,11
                        30:23 31:4         pick 2:11             practicing 11:23      putting 6:4 28:17
   35:8
                       opposed 42:10       picked 11:2 15:7      praise 36:14
  naturally 42:5
                       order 15:22 40:6,                                                          Q
  nature 14:4 21:18                        picks 15:9 17:22      Predictions 35:24
                        24                                        36:19
  nearing 17:11                            pictures 3:7                                question 7:19
                       ordered 40:2                              prepared 2:11
                                           piece 6:8                                    9:14 24:23 39:17
  neck 18:5
                       originally 14:7                           press 29:3 39:21
                                           place 15:8 17:10                            questions 10:20
  needed 35:22
                       outgoing 9:18        18:8 26:1            previous 8:22          20:17
  negative 4:4
                       outrage 7:14        plaining 14:3         principal 11:14       quickly 23:12
  nerve 4:13,15
                                           plan 6:18 14:3        private 19:11         quiet 33:19 34:1
  networks 42:12                  P         15:1 23:3,17          34:22                quote/unquote
  news 6:6,9 40:11,                        plane 15:13           pro 11:3,8,12,13       22:1
   14 42:12,14         pad 27:7
                                                                  30:24
                                           planned 14:22
  NFL 8:1              paid 30:20                                                                 R
                                           plans 22:23           problem 3:9
  Nigeria 23:9,12,22   part 7:6
                                           play 29:3             produce 21:6          racist 41:10
   24:12 26:23         passing 13:19
                        27:9               playing 26:6,10       proffer 22:20         Rahm 6:18 9:17
  night 13:7,9 14:15
   15:7 25:24 26:12                         27:20                pronounce 37:11
                       past 28:15                                                      rainbow 7:24
   27:7                                    plenty 27:7           pronouncing
                       path 36:24                                                      raise 41:1
  noose 18:5                                                      2:20
                                           pocket 17:1,16
                       pay 41:1                                                        ran 9:22
  North 9:11                               podcast 5:19 6:5      props 29:21
                       payday 11:3                                                     randomly 17:8
  notion 38:13,15                           38:4 43:6,9          prosecutor 8:19
                       paying 10:24                               11:17 22:19          rate 10:23,24 11:1
  nuanced 12:5                             point 10:12 12:20
                       pays 8:3             14:16 17:4,17,19     proud 19:22           re-compensated
  number 13:16                              18:1 19:17 22:16                            7:1
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 52 of 54 PageID #:482
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 04/06/2019                                                                        ·6
  re-elected 9:23      relevant 21:6         sat 34:23 35:2 40:1    19                 starts 26:12
  reaction 35:10       relied 22:11          sauce 29:24           ski 28:12 30:2      state 6:4 31:20
                                                                                        32:22
  read 4:4 21:22       relying 7:5           save 7:13             skin 36:10
   23:15,19                                                                            State's 8:16 9:4
                       remember 32:19,       scratches 19:4        Smollett 3:20
                                                                                        12:12
  reading 36:11         20 35:2                                     10:24 43:8
                                             screwy 2:18
                                                                                       statement 25:5
  ready 34:11          remembered                                  Smollett's 2:24
                                             sealed 8:13                                35:22
                        29:12
  real 9:2 29:19                                                   Smollettland
                                             self-inflicted                            statements 29:5
                       report 19:3 20:4                             3:17
  realize 18:4                                18:21
                        43:2                                                           statute 7:5,6
                                                                   socialize 25:23
  realizes 17:21                             send 24:7                                  12:17
                       reports 28:18,19
   18:3                                                            sofa 27:9,11
                        29:15                sending 14:11                             staying 15:8
  realtime 19:15                                                   solace 12:3
                       research 7:4,7        sense 20:7 24:5                           stays 17:15
  reason 34:20 35:7                           29:8 31:19           somebody's
                       responded 6:13                                                  steroids 23:10,22
   39:12                                                            11:22
                                             series 41:2
                       response 6:10                                                   stood 8:17
  Reasonable 2:3,                                                  sort 11:2 28:20
                                             set 3:18
   7,13 42:8 43:9      responsive 19:8                              32:13,15 39:4      stop 16:2
                                             setting 6:14 21:15     42:18,19
  reasons 6:14 37:4    revealed 25:8                                                   store 15:23
                                             seven- 22:22          sounds 35:16
  reconstruct          ridden 4:20                                                     story 34:13 35:13
   32:24                                     shady 32:17           Soviet 9:12          40:20,21,23
                       ridiculous 16:7
  reconstructing        29:21                shed 23:3,12          speak 34:5,20       street 17:8 20:11
   33:2                                                                                 38:17,21 41:10
                       righted 11:6          shifted 35:9          speaking 27:13
  reconstruction                                                    43:2               streets 40:12
                       rile 4:21             shirtless 23:5
   33:5
                                                                   speaks 42:13        strokes 13:7
                       road 35:21            shit 39:16
  record 41:19
                                                                   specific 26:17      strong 25:17
                       Roberts 34:24         shooting 31:16
  recording 2:2
                        35:5                                       speeding 33:1       strongly 11:17
   21:23 43:10                               shortly 3:3 25:8                           25:6
                       Robin 34:23 35:5                            spend 27:7
  records 20:13,18,                          shoulder 32:21                            studio 33:18
   21,22 21:1,4 22:1   role 26:6                                   spending 30:11
                                             show 13:24 25:14                          stuff 20:19 39:3
  redacted 21:1,2,     ropes 29:23            26:6                 spent 25:24 26:12
   17                                                                                  subconsciously
                       rummaging 37:9        showboat 9:18         spinning 32:14
                                                                                        31:3
  redeeming 42:2                              10:3
                       run 15:4 17:20                              spoon 42:10
                                                                                       subject 36:18
  reference 28:20                            showboats 11:20
                       running 18:2                                stage 34:3           43:7
  referred 13:21                             side 31:4,5,10,17
                       runs 2:22                                   staged 41:12        subpoenaed
  referring 23:1                             sidewalk 17:16                             20:22
                                                                   stairwell 17:7
  regimented 15:2                  S         significant 29:14                         subscribe 31:6
                                                                   stance 25:17
  regularly 22:15                            silly 13:14                               Subway 15:18,20
                       sake 31:2                                   stand 11:22 12:20    16:12,24 17:3
  reimbursement                              single 41:6,8,11
                       salad 15:24 16:12                           stand-in 26:6        38:23
   6:7
                                             sit 3:24                                  suing 8:1
  relationship         sand- 16:11                                 standard 10:24
   13:12 26:5,24                             sits 17:21                                suits 33:11
                       sandwich 15:21                              stands 11:17
   27:10                16:1,4,5,8 20:8,9    sitting 7:22 14:9
                                                                   start 37:8 43:7     summoned 30:20
  released 8:12         24:5 38:19,22 39:8    15:13 42:7
                        40:15                                      started 23:2 26:4   sunset 4:20
                                             skeptical 41:17,
                                                                    30:14
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 53 of 54 PageID #:482
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 04/06/2019                                                                           ·7
  superintendent        texted 22:12          told 4:16 23:7        unconscious          waking 32:20
   8:14,23 9:23,24                             38:22                 32:1
                        texting 16:17                                                    Walgreen's 15:11
  supposed 9:2           19:19 23:15          Tommy 5:20            unconstitutional
                                                                                         Walgreens 15:15
   14:6,7,15 15:1                                                    7:12
                        texts 13:24 14:11     tomorrow 14:24
                                                                                         walk 10:2 16:9
  supremacists           16:20 21:18 23:18                          understand 8:8
                                              tongue 5:6                                  38:18 39:5
   40:12,22
                        theory 13:3,5                               understanding
                                              tonight 14:20                              walking 38:23
  surprising 25:14       22:19 26:2,15,17                            28:24
                         27:3 30:3,6,14       toothache 5:3,5                            walks 15:15 19:3
  sweatshirt 19:5                                                   understands
                         34:16
                                              topic 43:8             26:24               wanted 23:21
  swing 40:18 41:5
                        thick 36:10                                                       33:15 34:21
                                              totally 6:12 7:10,    unhinged 12:7
  swung 42:14
                        thin 18:22             11 31:6                                   wanting 40:16
                                                                    UNIDENTIFIED
  system 9:13
                        thing 5:16 8:5,7      tough 20:17 30:4       2:3                 water 15:24
                         11:18 26:10 27:9
                                              train 13:22 14:6,8,   unintelligible       ways 10:8
           T             33:14 35:21 36:21
                                               20                    2:12,14 4:24 7:9
                         42:3,9                                                          weapons 18:10
                                                                     9:21 10:14 18:15
  table 3:18                                  trainer 14:24
                        things 4:13 8:24                             20:4,6 21:20 25:1   wearing 40:13
                                               24:11,12 25:22
  takes 6:18 15:9        14:4 19:1 21:8                              27:20 36:16 37:16
                         22:7 25:17 30:18                            38:11 41:14         week 2:16 3:16
                                              training 14:1,3
  taking 25:16 37:14     32:15 41:23 42:2                                                 4:5,16 6:11,13
                                              transcript 21:22      Union 9:12            12:24 33:17 36:4,5
  talk 3:15 21:1        thinking 26:12                                                    40:14,23 41:10
   22:13,14 23:21                             true 32:2 38:5 40:8   universe 2:7
                         31:21 34:10 42:7
   24:10 34:4                                                       Unlike 27:21         weeks 39:13
                        thinks 16:19 30:10    trunk 37:9
  talking 4:17 7:20,                                                unprecedented        wet 19:5
                        thought 12:4          truth 6:20 35:18
   21 13:3 17:13                                                     6:23 7:10           whateversphere
   23:2,16 24:3 25:19    15:16 16:18 21:5     Tuesday 39:22
                                                                                          24:14
   30:15 33:21 34:13     23:24 27:14 29:10                          upcoming 13:22
                         31:10 35:9           tuna 15:21,24
   39:16                                                            upside 8:1,2         whatnot 15:3
                                               16:4,5 38:19,22
  tarmac 14:11          threat 12:10           40:15                                     whichever 42:13
                                                                    upstairs 19:6,8
  teaches 42:4          throw 26:15           turn 21:13 40:11,                          white 13:4 28:2,3,
                        throwing 7:20          13                                         6,16,21 31:22
  team 40:4                                                                  V
                                                                                          40:12,22
                        thrown 18:5           turned 31:3 39:19
  technological 6:3                            40:2                                      Whoa 24:10
                                                                    version 24:9
  technology 21:21      thugs 38:17 41:10
                                              turning 20:13         versus 20:9          wondering 26:4
  teenage 5:7           Thursday 39:22         40:10
                                                                    victim 35:12         word 25:15
  telephone 17:1        til 21:4              turns 15:17 17:13
                                                                    video 13:22 23:4     work 6:2
  television 41:2       time 6:24 11:8        TV 8:14                29:1
                         12:8 16:18,20                                                   working 8:3 22:16
  telling 35:17          17:14 18:4 20:9      Tweets 3:19 4:4       videotape 40:1       workout 14:22
                         21:5 30:11 37:14,     24:7 25:9 36:2,11
  tells 14:24 15:22                                                 view 12:5             23:3,17
   18:2,8,9,11 19:6      18                   twist 11:9
                                                                    vitral 12:1          workouts 14:4
  ten 25:23             times 5:6 42:1        Twitter 10:21
                                                                    vitriol 4:9 8:10     works 28:23
                        Tina 2:20 5:10,14,     25:10
  test 26:21                                                                             world 42:14
                         21,23 6:9 11:11,13
  testing 26:22          12:23 16:3 26:14                U                   W           wounds 18:21
  text 19:15 21:12,      30:12,15 31:18
                         32:6 37:11,22                              wade 39:13           Wow 26:14 38:1
   23 22:3,4,12,16,24                         Uh-huh 23:6 26:8
   23:15,23 24:2        Tina's 5:21                                 waiting 5:15         wrap 43:1
                                              unbridled 12:12
   34:6,9 39:8 40:16
Case: 1:19-cv-02727 Document #: 31-3 Filed: 07/24/19 Page 54 of 54 PageID #:482
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 04/06/2019                                               ·8
  wrapped 4:18
  write 9:17
  wrong 8:15 11:6

             Y

  year 40:2
  years 25:10
  yelling 17:12
  York 2:10,22 14:6
  young 3:9 10:7
   40:22
  younger 13:14,19
   26:4,22
